DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05 August 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US, 5,034,275, “Pearson”) in view of Bedri et al. (US 2009/0012230 A1, “Bedri”) and Bernard (US 5,264,532).
With respect to claim 1, Pearson discloses an article having: an adhesive layer 15 which is a pressure sensitive adhesive layer (Col. 2, lines 43-46); a polyester carrier film 11 (Col. 2, lines 30-31); and a transparent crosslinked polyurethane topcoat 14 (Col. 2, line 40). The adhesive layer 15 corresponds to the polymeric adhesive layer (2) presently claimed; the polyester carrier film 11 corresponds to the polymeric facestock layer (3) presently claimed; the transparent crosslinked polyurethane topcoat 14 corresponds to the polymeric top coat layer (4) presently claimed. As can be seen in the figure below, the polyester carrier film 11, i.e. the polymeric facestock layer, is located between the adhesive layer 15, i.e. polymeric adhesive layer, and the transparent crosslinked polyurethane topcoat, i.e. polymeric top coat layer, and the pressure sensitive adhesive layer 15, i.e. polymeric adhesive layer, is applied on the polyester carrier film, i.e. polymeric facestock layer. The article is bonded to automobile body parts (Abstract), i.e. covers vehicle body parts. The crosslinked polyurethane comprises two parts (Col. 8, lines 15-21).

    PNG
    media_image1.png
    199
    310
    media_image1.png
    Greyscale

Pearson does not disclose wherein the crosslinked polyurethane comprises a first part between 40 and 80 wt.% of solvent-borne thermally curable polyurethane precursor material or waterborne thermally curable polyurethane precursor material wherein the solvent-borne thermally curable polyurethane precursor material is a polycarbonate-based solvent-borne aliphatic polyurethane, nor a second part between 20 and 60 wt.% of a UV-curable polyurethane precursor material wherein the UV-curable polyurethane precursor material is an unsaturated aliphatic urethane acrylic resin, nor wherein the polymeric adhesive layer comprises an acrylic-based pressure sensitive adhesive.
Bedri teaches a polyurethane dispersion comprising 5-95% of a first polyurethane prepolymer and 5-95% of a second polyurethane prepolymer ([0032]). The first prepolymer is a polyurethane prepolymer made by reacting an aliphatic polyisocyanate with a polyol and can further include a polymerizable acrylic, i.e. an aliphatic urethane acrylic resin ([0038], [0041-0042]). Since the prepolymer is identical to that presently claimed (i.e., an aliphatic urethane acrylic resin), it would inherently be UV curable. The second prepolymer is a polyurethane prepolymer made by reacting an aliphatic polyisocyanate with a polycarbonate polyol that is NCO or OH terminated ([0069], [0073], [0076]). Since the prepolymer is identical to that claimed (i.e., is a polycarbonate-based polyurethane), it would inherently be thermally curable. Since the second prepolymer is NCO or OH terminated, it would necessarily react with the first prepolymer. The polyurethane dispersion is used in sealants, i.e. topcoats, and provides a polyurethane with good elongation, flexibility, and elastic recovery, as well as reduced shrinkage upon drying ([0013], [0022]).
Pearson and Bedri are analogous inventions in the field of stretchable polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Pearson to be the polyurethane dispersion of Bedri in order to provide a polyurethane with good elongation, flexibility, and elastic recovery, as well as reduced shrinkage upon drying (Bedri, [0013], [0022]). As a result of the combination, the polyurethane of Pearson in view of Bedri would be crosslinked by the crosslinking agent disclosed by Pearson.
Pearson in view of Bedri does not disclose wherein the polymeric adhesive layer comprises an acrylic-based pressure sensitive adhesive.
Bernard teaches acrylic adhesive polymers having excellent adhesion to a wide variety of surfaces ranging from polar, relatively high energy surfaces to nonpolar, relative low energy surfaces and to difficult-to-bond surfaces (Col. 1, lines 54-60). Bernard further teaches the adhesive is a pressure-sensitive adhesive having excellent processability and high adhesion and high tack to polar, nonpolar, and difficult-to-bond substrates with excellent cohesion (Col. 3, lines 9-14). Bernard additionally teaches the improved performance characteristics of the adhesive enable them to be used on almost any face stock and give excellent moisture resistance (Col. 3, lines 24-29).
Pearson in view of Bedri and Bernard are analogous inventions in the field of facestock layers having a pressure sensitive adhesive layer applied thereto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of Pearson in view of Bedri to be the acrylic pressure-sensitive adhesive layer of Bernard in order to provide an article having excellent adhesion to a wide variety of surfaces, excellent processability, improved performance characteristics, and excellent moisture resistance (Bernard, Col. 1, lines 54-60; Col. 3, lines 9-14; and Col. 3, lines 24-29).
The method of curing the prepolymers are process limitations in a product claim. Although Pearson in view of Bedri and Bernard does not explicitly disclose the methods of curing, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given that Pearson in view of Bedri and Bernard meets the requirements of the claimed structure, Pearson in view of Bedri and Bernard clearly meets the requirements of the present claims. 
With respect to claim 5, Pearson discloses the carrier film 11, i.e. the polymeric facestock layer, is polyester (Col. 2, lines 30-31) and is therefore a thermoplastic polymer.
With respect to claim 7, Pearson discloses the use of a protective release sheet 16, i.e. a liner, that is bonded to the adhesive layer 15 (Col. 2, lines 43-49), i.e. the liner is adjacent to the polymeric adhesive layer. As seen in the figure below, the protective release sheet 16, i.e. liner, is opposite to the polyester carrier film 11, i.e. polymeric facestock layer.

    PNG
    media_image1.png
    199
    310
    media_image1.png
    Greyscale

With respect to claims 8-11, while there is no explicit teaching from Pearson in view of Bedri and Bernard that the polymeric top coat layer has the properties claimed, given that Pearson in view of Bedri and Bernard teaches an identical polymeric top coat layer as that of the present invention, i.e. made from a solvent- or waterborne thermally curable polyurethane precursor material and UV-curable polyurethane precursor material, then it is clear the polymeric top coat layer of Pearson in view of Bedri and Bernard would necessarily inherently have: a haze of less than 15% after 500 taber cycles as measured at a wavelength ranging from 410 nm to 700 nm according to ASTM D-1003; a spectral transmission of at least 80% at a wavelength ranging from 410 nm to 700 nm according to ASTM D-1003; an elongation at break of at least 20% when measured according to ASTM D638-95; and a solvent resistance of at least 100 when measured by MEK double rubs in accordance with ASTM D5402 as presently claimed.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US, 5,034,275) in view of Bedri et al. (US 2009/0012230 A1) and Bernard (US 5,264,532), hereinafter “modified Pearson”, as applied to claim 1 above, and further in view of Krenceski et al. (US 5,268,215, “Krenceski”).
With respect to claim 6, modified Pearson does not teach a protective layer adjacent to the polymeric top coat layer and opposite to the polymeric facestock layer.
Krenceski teaches a multilayer article having a topcoat layer 15 over a clearcoat layer 14 (Fig. 1 and Col. 3, lines 44-46). Krenceski teaches the clearcoat layer 14 is made from crosslinked polyurethane (Col. 3, lines 10-26), corresponding to the polymeric top coat layer made from at least partially cross-linked polyurethane of the present invention. Krenceski teaches the topcoat layer provides mar-resistance (Col. 2, lines 31-32), i.e. provides protection from mars, and thus corresponds to a protective layer.

    PNG
    media_image2.png
    241
    436
    media_image2.png
    Greyscale


Modified Pearson and Krenceski are analogous inventions in the field of multilayer films for automobiles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer structure of modified Pearson to have the topcoat layer, i.e. protective layer, of Krenceski in order to provide mar-resistance (Krenceski, Col. 2, lines 31-32).

Response to Arguments
Due to the amendment to claim 1, the 35 U.S.C. 112(b) rejections of claims 1 and 5-11 are withdrawn.

Applicant’s arguments filed 05 August 2022 have been fully considered, but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections over Pearson in view of Bedri, Bernard, and Krenceski, Applicant argues the references do not disclose nor suggest the multilayer coating of claim 1. Specifically, Applicant argues Pearson does not disclose a polymeric adhesive layer comprising an acrylic-based PSA on a facestock layer nor the claimed polymeric topcoat layer. Applicant further argues Bedri does not disclose the claimed polymeric topcoat; rather, Applicant argues Bedri is silent regarding the polyurethane being thermally or UV curable, and that the entire sealant composition being cured at room temperature is a teaching away from a first individually crosslinked part that is crosslinked by heat and a second individually crosslinked part that is crosslinked by UV radiation. Applicant further argues many additives in Bedri are UV absorbers, rendering the product unable to be UV cured. Applicant further argues the thermally curable polyurethane precursor is not UV-curable and the UV-curable polyurethane precursor is not thermally curable. Applicant additionally argues neither Bernard nor Krenceski remedy the alleged deficiencies of Pearson and Bedri. Applicant lastly argues the claimed top coat provides excellent stretchability in addition to anti-scratch and solvent resistance properties. The examiner respectfully disagrees.
In response to Applicant’s argument regarding Pearson, it is first noted that Pearson discloses a topcoat layer 14 is made from a crosslinked polyurethane (Col. 2, lines 39-40), which reads on the at least partially crosslinked polyurethane presently claimed. The examiner acknowledges that while Pearson may not disclose the claimed adhesive layer or the components of the polymer top coat layer, Pearson alone was not used to teach these limitations. Rather, Bernard was used to teach the claimed polymeric adhesive layer while Bedri was used to teach the claimed polymeric top coat layer as set forth above.
In response to Applicant’s argument regarding Bedri, while Bedri may not explicitly disclose the different components of the polyurethane dispersion being thermally or UV-curable, the fact remains Bedri teaches a polyurethane dispersion comprising 5-95% of a first polyurethane prepolymer and 5-95% of a second polyurethane prepolymer ([0032]). The first prepolymer is a polyurethane prepolymer made by reacting an aliphatic polyisocyanate with a polyol and can further include a polymerizable acrylic, i.e. an aliphatic urethane acrylic resin ([0038], [0041-0042]), which is identical to the UV-curable precursor presently claimed, and thus is inherently UV curable. Further, Bedri teaches the second prepolymer is a polyurethane prepolymer made by reacting an aliphatic polyisocyanate with a polycarbonate polyol that is NCO or OH terminated ([0069], [0073], [0076]), i.e. a polycarbonate-based aliphatic polyurethane, which is identical to the thermally curable polyurethane precursor presently claimed, and thus is inherently thermally curable. Further, the portion of Bedri discussing curing at room temperature for 21 days ([0124]) is in relation to the Examples; “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735, 739 (CCPA 1967).
In response to Applicant’s argument that many additives taught by Bedri are UV absorbers, this is not found persuasive. Applicant has provided no evidence, i.e. data, supporting this argument. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the Bedri reference must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”. Further, Bedri teaches additives may be included ([0021]), indicating they are not required but are instead optional.
Further, the methods of curing the prepolymers are process limitations in a product claim. Although Pearson in view of Bedri and Bernard does not explicitly disclose the methods of curing, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given that Pearson in view of Bedri and Bernard meets the requirements of the claimed structure, Pearson in view of Bedri and Bernard clearly meets the requirements of the present claims. 
In response to Applicant’s argument regarding the claimed top coat providing excellent stretchability along with anti-scratch and solvent resistance properties, this is not found persuasive because there is no evidence to support this position given that the data found in Applicant’s examples is not persuasive. Specifically, there are no comparative examples to compare inventive examples 1-5 with in order to establish the unexpected results. Further, even if there were comparative examples, the inventive examples are not commensurate in scope with the present claims for the following reasons.
Firstly, the Examples refer to a specific solvent-borne thermally curable polyurethane precursor being made from 15-20% 1-methoxy-2-propanol, 15-20% propan-2-ol, and 5-7% isobutyl acetate present in specific amounts (40.3%, 69%, and 79% — see Examples 1-3, Table 1, pages 16-17), whereas the present claims broadly allow for any solvent- or waterborne thermally curable polyurethane precursor that is present in an amount of 40-80 wt%. There is no data at the upper and lower endpoints of the amounts of the solvent-borne thermally curable polyurethane precursor presently claimed.
Secondly, the Examples refer to a specific UV-curable polyurethane precursor being made from about 100% unsaturated aliphatic urethane acrylate and less than 0.25% dibutyltin dilaurate, present in specific amounts (56.9%, 29.5%, and 20% — see Examples 1-3, Table 1, pages 16-17), whereas the present claims broadly allow for any UV-curable polyurethane precursor that is made from any unsaturated aliphatic urethane acrylic resin. There is no data at the upper endpoint of the amount UV-curable polyurethane precursor presently claimed. Further, there is no disclosure regarding the exact type of unsaturated aliphatic urethane acrylate in the Examples.
Thirdly, the Examples use a specific crosslinker being an oligomeric polyfunctional α-hydroxyketone UV crosslinker comprising 60-100% oligo[2-hydroxy-2-methyl-1-[4-(1-methylvinyl)phenyl]propanone] and 10-30% tripropylene glycol diacrylate being present in specific amounts (2.8%, 1.5%, and 1.0% — see Examples 1-3, Table 1, pages 16-17), whereas the present claims are silent with respect to the presence of the UV crosslinker.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787